 


110 HR 1549 IH: College and University Hurricane Revitalization Act of 2007
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1549 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Jindal introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To use data from school years preceding the Gulf hurricane disasters for purposes of determining allotments under title III of the Higher Education Act of 1965 to institutions impacted by those disasters. 
 
 
1.Short titleThis Act may be cited as the College and University Hurricane Revitalization Act of 2007. 
2.FindingsThe Congress finds that the following: 
(1)Hurricane Katrina struck the United States Gulf Coast on August 29, 2005, causing widespread flooding and significant property and infrastructure damage to the colleges and universities in Louisiana, Mississippi, and Alabama. 
(2)On September 24, 2005, Hurricane Rita struck near the border between Texas and Louisiana, causing further damage in eastern Texas and western Louisiana. 
(3)In New Orleans alone, enrollment suddenly decreased at colleges and universities by more than 30 percent, revenue losses exceeded $300 million, and property losses were approximately $1 billion. 
(4)Although valuable assistance has been provided, without addressing the next five-year funding allocation calculation, the colleges and universities will be severely restricted financially to the point of risking their financial viability and dramatically delaying their future recovery. 
3.CalculationFor the purpose of calculating the allotments of grants to institutions of higher education located in a parish or county for which the President declared a major disaster exists in accordance with section 401 of the Robert T. Stafford Disaster Relief Emergency Assistance Act (42 U.S.C. 4170) related to Hurricanes Katrina or Rita, the Secretary of Education shall, for the 2007–2012 cycle under title III of the Higher Education Act of 1965 (20 U.S.C. 1051 et seq.), consider data from the school year immediately preceding the school year which included August 29, 2005, rather than current school year data for any institution of higher education that submits a written request to the Secretary for such consideration. The Secretary shall notify each institution of higher education located in such a parish or county of the provisions of this section.  
 
